Exhibit 10.67
 
AMENDMENT NO. 1 TO EQUITY PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 TO EQUITY PURCHASE AGREEMENT ("Amendment No. 1") is entered
into effective as of the date of the last signature (the "Effective Date"), by
and between CANNASYS, INC., a Nevada corporation ("CannaSys"), and KODIAK
CAPITAL GROUP, LLC, a Delaware limited liability company ("Kodiak"), and amends
that certain Equity Purchase Agreement dated December 15, 2015, between CannaSys
and Kodiak (the "EPA").
Recital
CannaSys and Kodiak desire to amend the EPA to extend the Commitment Period to
December 31, 2017, on the terms and conditions set forth herein. Capitalized
terms used in and not defined in this Amendment No. 1 have the meanings given
them in the EPA, as applicable.
Agreement
NOW, THEREFORE, in consideration of the foregoing Recital (which is incorporated
herein by this reference), the respective representations, warranties,
covenants, and agreements set forth in this Amendment No. 1, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, the parties agree as follows:
1. Amendment to EPA. On the Effective Date, the EPA is hereby amended by
deleting the definition of "Commitment Period" in Section 1.1 in its entirety
and replacing it with the following


"COMMITMENT PERIOD" shall mean the period commencing on the Execution Date and
ending on the date on which Investor shall have purchased Put Shares pursuant to
this Agreement for an aggregate Purchase Price of the Maximum Commitment Amount
or December 31, 2017.


2. General.


(a) Except as amended hereby, the EPA shall continue in full force and effect in
accordance with its terms. Reference to this Amendment No. 1 need not be made in
the EPA or any other instrument or document executed in connection therewith, or
in any certificate, letter, or communication issued or made pursuant to, or
respecting, the EPA, any reference in any of such items to the EPA being
sufficient to refer to the EPA, as amended.


(b) This Amendment shall be governed by and construed under and in accordance
with the laws of the state of California without regard to the principals of
conflicts of law.


(c) This Amendment may be executed in any number of counterparts (and any
counterpart may be executed by original, portable document format (pdf), or
facsimile signature), each of which when executed and delivered shall be deemed
an original, but all of which shall constitute one and the same instrument.


1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment No.1 as of the
dates set forth below.




CANNASYS, INC.

By: /s/ Michael Tew
Name: Michael Tew
Its: CEO
Date: 12/14/2016


KODIAK CAPITAL GROUP, LLC

By: /s/ Ryan Hodson
Name: Ryan Hodson
Its: Managing Member
Date: 12/15/2016


2

--------------------------------------------------------------------------------


 